DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            K.A., the Mother,
                               Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                    and GUARDIAN AD LITEM,
                           Appellees.

                              No. 4D21-1514

                            [January 5, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2020-1291DP.

  Antony P. Ryan, Regional Counsel, Office of Criminal Conflict and Civil
Regional Counsel, and Richard G. Bartmon, Assistant Regional Counsel,
West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

  Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Appellate Division, Tallahassee, for appellee
Guardian ad Litem.

            ON MOTION FOR REHEARING AND MOTION TO
         CERTIFY QUESTIONS OF GREAT PUBLIC IMPORTANCE

PER CURIAM.

   We deny Appellant’s motion for rehearing.

   We grant the motion to certify questions of great public importance. As
we noted in V.S. v. Dep’t of Child. & Fams., 322 So. 3d 1229 (Fla. 4th DCA
2021), “[t]he constitutionality of the 2014 amendment to section
39.806(1)(f), Florida Statutes, affects fundamental parental interests.” Id.
at 1230. We once again certify the following question to the supreme
court:
      DOES THE 2014 AMENDMENT TO SECTION 39.806(1)(f),
      FLORIDA STATUTES, WHICH PROVIDES THAT NO PROOF
      OF NEXUS BETWEEN EGREGIOUS CONDUCT TOWARDS
      ONE CHILD IS REQUIRED TO TERMINATE THE PARENTAL
      RIGHTS OF THE CHILD’S SIBLINGS, UNCONSTITUTIONALLY
      REMOVE THE STATE’S BURDEN TO PROVE THAT THE
      EGREGIOUS CONDUCT POSES A SUBSTANTIAL RISK OF
      HARM TO EACH SIBLING AND IS THE LEAST RESTRICTIVE
      MEANS OF PROTECTING THE SIBLING(S) FROM SERIOUS
      HARM?

   Moreover, we certify the following question concerning          the
constitutionality of section 39.806(1)(l), Florida Statutes:

      DOES THE 2008 ADDITION OF SUBPARAGRAPH (l) TO
      SECTION    39.806(1), FLORIDA     STATUTES,  WHICH
      PROVIDES FOR TERMINATION OF PARENTAL RIGHTS
      WHEN “ON THREE OR MORE OCCASIONS THE CHILD OR
      ANOTHER CHILD OF THE PARENT OR PARENTS HAS BEEN
      PLACED IN OUT-OF-HOME CARE . . . AND THE CONDITIONS
      THAT LED TO THE CHILD’S OUT-OF-HOME PLACEMENT
      WERE CAUSED BY THE PARENT OR PARENTS,”
      UNCONSTITUTIONALLY REMOVE THE STATE’S BURDEN TO
      PROVE THAT THE PARENT’S OR PARENTS’ CONDUCT
      POSES A SUBSTANTIAL RISK OF HARM TO THE CHILD OR
      CHILDREN AFFECTED BY THE TERMINATION OF
      PARENTAL RIGHTS AND IS THE LEAST RESTRICTIVE
      MEANS OF PROTECTING THE CHILD OR CHILDREN FROM
      SERIOUS HARM?

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                   2